DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response after final, filed 2/9/2021, has been entered and made of record. Claims 1,3, and 5-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims, 

1. (Currently amended) A CMOS image sensor comprising: 
a sensor configured to generate a first voltage signal and a first reset signal; 
a readout circuit configured to perform a first readout operation by reading out the first reset signal and the first voltage signal simultaneously at a first predetermined time,


wherein the first predetermined time and the second predetermined time do not overlap each other,
wherein the readout circuit comprises:
a first source follower, having a first transistor and a second transistor, 
wherein a drain terminal of the first transistor and a drain terminal of the second transistor are coupled to each other; and
a second source follower, having a third transistor and a fourth transistor, 
wherein a drain terminal of the third transistor and a drain terminal of the fourth transistor are coupled to each other.

…

18.    (Currently amended) A CMOS image sensor comprising:
a sensor configured to generate a first charge signal and a first reset signal;
a readout circuit configured to perform a first readout operation by reading out the first reset signal and the first charge signal simultaneously at a first predetermined time,
wherein after the first readout operation, the readout circuit turns on a switch to obtain a common-mode signal by making the first reset signal equal to the first charge signal and re-
wherein the first predetermined time and the second predetermined do not overlap each other,
wherein the readout circuit comprises:
a first source follower, having a first transistor and a second transistor,
wherein a drain terminal of the first transistor and a drain terminal of the second transistor are coupled to each other; and
a second source follower, having a third transistor and a fourth transistor, 
wherein a drain terminal of the third transistor and a drain terminal of the fourth transistor are coupled to each other.

19.    (Original) The CMOS image sensor of claim 18, wherein 




a control terminal of the first transistor and a control terminal of the third transistor are configured to receive the reset signal and the first charge signal[[;]], and



20.    (Currently amended) A method of operating a pixel array by a CMOS image sensor comprising the steps of:
generating a first voltage signal and a first reset signal by a sensor; 
storing the first voltage signal and the first reset signal in a first capacitor and a second capacitor by a readout circuit;
performing a first readout operation by reading out the first reset signal and the first voltage signal at a first predetermined time by the readout circuit;
after the first readout operation, obtaining a common-mode signal by adjusting the first reset signal equal to the first voltage signal by turning on a plurality of switches by the readout circuit; and
re-performing a second readout operation by reading out the common-mode signal at a second predetermined time by the readout circuit,
wherein the first predetermined time and the second predetermined time do not overlap each other,
wherein the readout circuit comprises:
a first source follower, having a first transistor and a second transistor,
wherein a drain terminal of the first transistor and a drain terminal of the second transistor are coupled to each other; and


Allowable Subject Matter
Claims 1,3, and 5-20 are allowed, and the following is the Examiner’s statement of reasons for allowance: Independent claims 1,18, and 20 have been amended to recite the features of now-cancelled claim 2, which was deemed allowable in the Office action dated September 1, 2020. Therefore, the reasons for allowance of claims 1,18, and 20 can be found in the 9/1 action as the reasons for indicating allowable subject matter of now-cancelled claim 2. Claims 3,5-17, and 19 are allowed because they depend on either claim 1 or claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Stark (US 2018/0063459) discloses a pixel circuit that operates in two readout modes. However, the reference fails to disclose multiple claimed features of the instant invention; the reference is noted solely for similarity in pixel circuit structure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/16/2021